DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“wherein: the outlet is configured from a first outlet and a second outlet, 
the first outlet is an outlet through which the solvent vapor or the atomized solvent particle is sent out of a preheat zone of the reflow furnace, 
the second outlet is an outlet through which the atmosphere gas is sent into the first pipe from inside of the reflow furnace, and 
the mixing section includes the first pipe connecting the inlet of the flux collection unit to the second outlet, and a second pipe that connects the first outlet to the first pipe in a portion upstream of the inlet of the flux collection unit” (claim 8)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the language
 “wherein: the outlet is configured from a first outlet and a second outlet, 
the first outlet is an outlet through which the solvent vapor or the atomized solvent particle is sent out of a preheat zone of the reflow furnace, 
the second outlet is an outlet through which the atmosphere gas is sent into the first pipe from inside of the reflow furnace, and 
the mixing section includes the first pipe connecting the inlet of the flux collection unit to the second outlet, and a second pipe that connects the first outlet to the first pipe in a portion upstream of the inlet of the flux collection unit” is indefinite.
That is, it is unclear how an “outlet” can be configured from a first and second outlet.  Further, Applicant’s specification fails to clarify the issue as figure 1 shows an outlet (3) and it is unclear how “the first outlet is an outlet through which the solvent vapor or the atomized solvent particle is sent out of a preheat zone of the reflow furnace” as no such connection can be found in the drawings and the specification does not contain “first” and “second” outlet language outside of the claims.  Claims 4 and 5 are similarly flawed.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4580590 (“JP ‘590”) in view of Ellis et al. (“Ellis”)(US 8,790,444) and legal precedent.
JP ‘590 (fig. 1) teaches a flux collection system and method apparatus comprising:
(re: certain elements of claim 6) an electrostatic-precipitation flux collection unit (8; para. 25); 
a first pipe (5) connected to an outlet of a reflow furnace to receive an atmosphere gas from a reflow furnace and to an inlet of the flux collection unit to send the atmosphere gas from the outlet into the flux collection unit (fig. 1);
 (re: claim 9), wherein a particle contained in the atmosphere gas upstream of the mixing section has a particle size distribution with a median that is smaller than a median of a particle size distribution of a particle contained in the atmosphere gas downstream of the mixing section (Applicant is reminded that the article worked upon does not limit device claims; see MPEP 2115);
(re: certain elements of claim 10) a reflow furnace (1) comprising certain elements of the flux collection apparatus of claim 6 (fig. 1).
(re: claims 1-3) The claimed method steps are performed in the normal operation of the combined system described below.

JP ‘590 as set forth above teaches all that is claimed except for expressly teaching
(re: claim 2)  wherein, in the collection step, the rosin particle has a particle size distribution with a median smaller than a median of a particle size distribution of the mixed particle;
(re: claim 3)  wherein, in the mixing step, the solvent in the solvent vapor or in the atomized solvent particle is any one of a solvent that dissolves a rosin component, a polar protic solvent, and a solvent having a flash point higher than a temperature of the atmosphere gas containing the rosin particle;
 (re: certain elements of claims 1, 6) a mixing section in which vapor of a solvent or an atomized solvent particle supplied into the first pipe between the outlet and the inlet is mixed with a rosin particle of the atmosphere gas to form a mixed particle;
(re: claim 7)  wherein the mixing section is a spray that sprays the solvent into the atmosphere gas in a portion of the first pipe upstream of the inlet of the flux collection unit.
Ellis, however, teaches that it is well-known in the electrostatic separation arts to integrate a mixing section that sprays a vapor onto an incoming gas stream to improve cleaning of the polluted gas stream by the electrostatic separator (fig. 1, 2 near 15, 25; col. 3-6 teaching that vapor spray improves separation by increasing size of pollutant particles and thus making said particles easier to separate).

Further, the claimed features relating to the particle size distribution of the separated particles or the type of solvent vapor can be regarded as common system configurations or operating parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation will control these types of variations.   Further, legal precedent teaches that variations in these type of common design/operating parameters are obvious and that said parameters can be recognized as common design/operating variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V (making a device portable or known elements adjustable are obvious modifications); 2144.05 I.II (ample motivation to optimize a common system configuration/parameter based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the claimed features can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of JP ‘590 for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
April 27, 2022